
	
		I
		111th CONGRESS
		1st Session
		H. R. 517
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Israel (for
			 himself, Mr. Rodriguez,
			 Mr. Ryan of Ohio,
			 Mr. Weiner,
			 Ms. Bean, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  dependent care credit to take into account expenses for care of parents and
		  grandparents who do not live with the taxpayer.
	
	
		1.Short titleThis Act may be cited as the
			 Elder Care Tax Credit Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Approximately
			 two-thirds of the 5.5 million seniors over age 65 who receive long-term care
			 rely exclusively on family, friends, and other informal caregivers.
			(2)Two in ten adults
			 age 41 to 59 are supporting their parents financially, and slightly more than
			 one in ten are providing financial help to a parent while also raising or
			 supporting a child.
			(3)Adults who
			 provide care for an aging relative have extensive costs. Long-distance
			 caregivers spend an average of $8,728 annually, and those who care for someone
			 nearby spend $4,570.
			3.Modification of
			 credit for expenses for household and dependent care services necessary for
			 gainful employment
			(a)Credit allowed
			 for costs incurred To care for parents and grandparents who do not live with
			 the taxpayer
				(1)In
			 generalParagraph (1) of section 21(b) of the Internal Revenue
			 Code of 1986 (relating to qualifying individual) is amended by striking
			 or at the end of subparagraph (B), by striking the period at the
			 end of subparagraph (C) and inserting , or, and by adding at the
			 end the following new subparagraph:
					
						(D)a dependent of
				the taxpayer (as defined in section 152, determined without regard to
				subsections (b)(1), (b)(2), (d)(1)(B), and (d)(1)(C)) who is the father or
				mother of the taxpayer (or an ancestor of such father or mother) and who is
				physically or mentally incapable of caring for himself or
				herself.
						.
				(2)Conforming
			 amendmentSubparagraph (B) of section 21(b)(1) of such Code is
			 amended by inserting (other than a dependent described in subparagraph
			 (D)) after and (d)(1)(B)).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
